t c summary opinion united_states tax_court tony g and roberta a montgomery petitioners v commissioner of internal revenue respondent docket no 3564-04s filed date tony g montgomery pro_se michael w bitner for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue this case is decided without regard to the burden_of_proof in some instances sec_7491 shifts the burden_of_proof to respondent since this case involves only a question of law sec_7491 is not applicable here respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the year the sole issue for decision is whether social_security_benefits received by tony g montgomery petitioner during are includable in gross_income under sec_86 some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioners’ legal residence at the time the petition was filed was marion illinois petitioner was a career employee of the kroger co kroger a nationwide super market chain having worked for kroger for years he was employed in a managerial capacity overseeing approximately kroger stores in southern indiana and southern illinois his duties required visiting each store to make sure that the merchandising policies of the company were being followed in effect he served as a liaison between the individual stores and the company headquarters petitioner was seriously injured during the course of his employment sometime during while he was at a store at mercury illinois in connection with a remodeling of the store a customer accidentally rammed him with a shopping cart the accident as it turned out caused petitioner to suffer serious spinal injuries although petitioner initially was not disabled and he continued working he did so with pain which over several years progressed in intensity he had several back surgeries and finally was unable to work he was retired for disability in date during his career with kroger petitioner availed himself of purchasing disability insurance that would pay benefits to employees injured or otherwise disabled in connection with their employment petitioner’s condition warranted benefits under this insurance upon his retirement petitioner began receiving these benefits the parties agree that these benefits were not includable in petitioner’s gross_income petitioner also received workman’s compensation benefits which are not at issue in this case under the terms of the insurance_policy at issue here the benefits terminated whenever the employee became entitled to social_security_benefits under the terms of the employer-sponsored insurance petitioner received benefits from the date of his retirement from up to the year the terms of that policy however required the employee-beneficiary to apply for disability social_security_benefits and if the employee were found eligible for disability social_security the benefits of the employer- sponsored insurance would cease as required petitioner applied for disability social_security_benefits and he was determined to be totally and permanently disabled the issue in this case involves the disability social_security_benefits petitioner received during petitioner’s position is that the disability social_security_benefits are not includable in his income because these benefits are merely a continuance of the employer-sponsored insurance benefit and since those latter benefits are not taxable that exempt characteristic extends or carries over to the disability social_security_benefits petitioner did not include these benefits as income on hi sec_2001 federal_income_tax return of the dollar_figure in social_security_benefits he received during respondent determined that dollar_figure of these benefits pursuant to sec_86 was includable in income prior to certain payments made in lieu of wages to an employee who was retired by reason of permanent and total disability were excludable from the employee’s gross_income under sec_105 however the social_security act amendments of publaw_98_21 97_stat_87 repealed the limited exclusion of disability payments provided by sec_105 effective with respect to taxable years beginning after since social_security disability benefits have been treated in the same manner as other social_security_benefits sec_86 these benefits are subject_to tax under the sec_86 defines social_security_benefit as any amount received by reason of entitlement to a monthly benefit under title ii of the social_security act which includes continued provisions of sec_86 maki v commissioner tcmemo_1996_ see 875_f2d_228 9th cir 847_f2d_1279 7th cir sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code moreover sec_86 for the year at issue provides that gross_income includes social_security_benefits in an amount equal to a prescribed formula therein provided petitioner has not challenged the computation by respondent under this formula the court rejects petitioner’s contention that disability social_security_benefits constitute accident_or_health_insurance under sec_104 or that the social_security_benefits come under the umbrella of the tax-exempt benefits he was receiving from the employer-sponsored insurance the repeal by congress of former sec_105 which specifically provided for the exclusion from income of certain disability benefits and the enactment of sec_86 with the sec_86 provision that the term social_security_benefits includes benefits received under title ii of the social_security act which includes disability social_security_benefits indicates quite clearly to the court that congress did not intend that continued disability insurance benefit payments disability social_security_benefits could be construed as an accident_or_health_plan under sec_104 or that disability social_security_benefits are otherwise excludable from gross_income the court therefore rejects petitioner’s contention on this issue respondent is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
